UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Item 1. Schedule of Investments. Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2016 Date of Reporting Period: 12/31/2015 NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2015 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 94.92% Consumer Discretionary - Durables & Apparel 2.26% 215,000 Tupperware Brands Corporation $ 11,964,750 Consumer Discretionary - Media 10.90% 339,080 Cinemark Holdings, Inc. 11,335,444 531,250 Gannett Co., Inc. 8,654,063 562,500 TEGNA, Inc. 14,355,000 202,500 Time Warner Inc. 13,095,675 90,300 WPP plc 10,361,022 - 57,801,204 Consumer Discretionary - Services 6.73% 90,000 Cedar Fair, L.P. 5,025,600 125,000 DineEquity, Inc. 10,583,750 50,000 McDonald's Corporation 5,907,000 221,000 Six Flags Entertainment Corporation 12,141,740 75,000 StoneMor Partners L.P. 2,004,750 35,662,840 - Consumer Staples - Food & Staples Retailing 3.45% 215,000 Walgreens Boots Alliance, Inc. 18,308,325 Consumer Staples - Food, Beverage & Tobacco 4.89% 327,300 B&G Foods, Inc. 11,462,046 164,500 Philip Morris International Inc. 14,461,195 - 25,923,241 Energy 7.19% 420,470 Dorchester Minerals, L.P. 4,158,449 445,000 EnLink Midstream Partners LP 7,378,100 87,500 Kinder Morgan, Inc. 1,305,500 464,600 Plains All American Pipeline, L.P. 10,732,260 135,000 Plains GP Holdings, L.P. 1,275,750 50,000 Royal Dutch Shell plc - Class B 2,302,000 157,500 Williams Companies, Inc. (The) 4,047,750 247,178 Williams Partners L.P. 6,883,907 - 38,083,716 - Financials - Banks 2.34% 130,000 PNC Financial Services Group, Inc. (The) 12,390,300 - Financials - Diversified 1.39% 205,000 Artisan Partners Asset Management Inc. 7,392,300 Financials - Insurance 5.88% 117,500 ACE Limited 13,729,875 415,000 Old Republic International Corporation 7,731,450 200,000 Willis Group Holdings PLC 9,714,000 31,175,325 - Financials - Real Estate 2.71% 243,800 W.P. Carey Inc. 14,384,200 - Health Care - Equipment & Services 5.08% 202,500 Cardinal Health, Inc. 18,077,175 165,000 ResMed Inc. 8,858,850 - 26,936,025 Page 1 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 8.58% 232,500 AbbVie Inc. 13,773,300 142,500 Gilead Sciences, Inc. 14,419,575 535,000 Pfizer Inc. 17,269,800 45,462,675 Industrials - Capital Goods 2.95% 23,400 National Presto Industries, Inc. 1,938,924 80,000 Snap-on Incorporated 13,714,400 15,653,324 Industrials - Commercial & Professional Services 9.23% 460,000 ADT Corporation (The) 15,170,800 285,300 KAR Auction Services, Inc. 10,564,659 327,500 Nielsen Holdings plc 15,261,500 180,000 Republic Services, Inc. 7,918,200 48,915,159 Industrials - Transportation 1.45% 135,000 Ryder System, Inc. 7,672,050 Information Technology - Hardware & Equipment 0.90% 55,000 Harris Corporation 4,779,500 Information Technology - Semiconductors & Semiconductor Equipment 4.33% 205,000 Microchip Technology Incorporated 9,540,700 1,260,000 Xerox Corporation 13,393,800 22,934,500 Information Technology - Software & Services 6.33% 75,000 International Business Machines Corporation 10,321,500 295,000 Microsoft Corporation 16,366,600 130,000 Paychex, Inc. 6,875,700 33,563,800 Materials 1.50% 185,664 Greif, Inc. - Class B 7,940,849 Telecommunication Services 6.83% 510,000 AT&T Inc. 17,549,100 345,000 CenturyLink, Inc. 8,680,200 462,300 West Corporation 9,971,811 36,201,111 TOTAL COMMON STOCKS (cost $444,847,850) 503,145,194 CONVERTIBLE PREFERRED STOCKS 1.26% Energy 1.26% 165,000 Kinder Morgan, Inc. 9.75%, Cumulative Convertible Preferred Stock, Series A (cost $6,835,911) 6,649,500 SHORT -TERM INVESTMENTS 3.26% Commercial Paper - 2.89% $ 1,500,000 Diageo Capital plc 01/04/16, 0.77% 1,500,000 500,000 Kroger Co. (The) 01/04/16, 0.50% 500,000 1,115,000 WEC Energy Group, Inc. 01/05/16, 0.68% 1,114,979 2,542,000 Bacardi-Martini B.V. 01/06/16, 0.52% 2,541,926 500,000 Hyundai Capital America, Inc. 01/06/16, 0.74% 499,979 300,000 PPG Industries, Inc. 01/07/16, 0.75% 299,981 1,225,000 Eaton Corporation 01/08/16, 0.70% 1,224,905 Page 2 1,000,000 Marriott International, Inc. 01/11/16, 0.72% 999,860 1,550,000 Hyundai Capital America, Inc. 01/12/16, 0.75% 1,549,742 2,000,000 Bell Canada 01/19/16, 0.55% 1,999,542 1,600,000 Thomson Reuters Corporation 01/19/16, 0.80% 1,599,467 1,500,000 Consolidated Edison Company of New York, Inc. 01/26/16, 0.82% 1,499,248 15,329,629 Variable Rate Security - 0.37% 1,947,431 Fidelity Institutional Money Market Fund - Class I, 0.28% 1,947,431 TOTAL SHORT-TERM INVESTMENTS (cost $17,277,060) 17,277,060 TOTAL INVESTMENTS (cost $468,960,821) - 99.44% 527,071,754 OTHER ASSETS, NET OF LIABILITIES - 0.56% 2,988,100 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $530,059,854 % Of net assets. As of December 31, 2015, investment cost for federal tax purposes was $470,558,500 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (44,571,413 ) Net unrealized appreciation $ 56,513,254 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Convertible Preferred Stock(1) 6,649,500 Variable Rate Security 1,947,431 Page 3 Level 2 - Commercial Paper 15,329,629 Level 3 - None - - - Total $ 527,071,754 - - (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/18/2016
